19-3201
     Ramirez-De Requeno v. Garland
                                                                              BIA
                                                                    Christensen, IJ
                                                             A208 895 136/847/848

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 15th day of February, two thousand twenty-two.
 5
 6   PRESENT:
 7            GERARD E. LYNCH,
 8            JOSEPH F. BIANCO,
 9            BETH ROBINSON,
10                 Circuit Judges.
11   _____________________________________
12
13   CLAUDIA PATRICIA RAMIREZ-DE
14   REQUENO,
15   CLAUDIA FERNANDA REQUENO-RAMIREZ,
16   JOEL BENJAMIN REQUENO-NOLASCO,
17            Petitioners,
18
19                    v.                                19-3201
20                                                      NAC
21   MERRICK B. GARLAND, UNITED
22   STATES ATTORNEY GENERAL,
23            Respondent.
24   _____________________________________
25
26
 1   FOR PETITIONERS:                Nicholas J. Mundy, Esq.,
 2                                   Brooklyn, NY.
 3
 4   FOR RESPONDENT:                 Ethan P. Davis, Acting Assistant
 5                                   Attorney General; Nancy Friedman,
 6                                   Senior Litigation Counsel; Sharon
 7                                   M. Clay, Trial Attorney, Office of
 8                                   Immigration Litigation, United
 9                                   States Department of Justice,
10                                   Washington, D.C.

11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED that the petition for review

14   is DENIED.

15       Petitioners Claudia Patricia Ramirez-De Requeno, Claudia

16   Fernanda Requeno-Ramirez, and Joel Benjamin Requeno-Nolasco,

17   natives   and   citizens   of    El       Salvador,   seek   review   of   a

18   September 9, 2019 decision of the BIA affirming a January 31,

19   2018 decision of an Immigration Judge (“IJ”), which denied

20   asylum and withholding of removal.              In re Claudia Patricia

21   Ramirez-De Requeno, at al., Nos. A 208 895 136/847/848 (B.I.A.

22   Sept. 9, 2019), aff’g Nos. A 208 895 136/847/848 (Immigr. Ct.

23   N.Y.C. Jan. 31, 2018).      We assume the parties’ familiarity

24   with the underlying facts and procedural history.

25       We have reviewed both the IJ’s and the BIA’s opinions

26   “for the sake of completeness.”                 Wangchuck v. Dep’t of

                                           2
 1   Homeland      Sec.,   448    F.3d   524,    528     (2d    Cir.      2006).       The

 2   standards of review are well established.                           See 8 U.S.C.

3    § 1252(b)(4)(B); Paloka v. Holder, 762 F.3d 191, 195 (2d Cir.

4    2014) (reviewing factual findings for substantial evidence

5    and questions of law and application of law to fact de novo).

6           Petitioners—a     wife,      husband,      and     their      minor    child—

7    alleged past persecution and a fear of future persecution by

8    gangs that wanted control of their property.                        The agency did

 9   not err in denying asylum and withholding of removal. 1                            To

10   succeed on a claim for asylum or withholding of removal,

11   Petitioners had the burden to show that gang members targeted

12   them on account of their membership in a particular social

13   group    of    landowners.            See   8    U.S.C.        §§     1101(a)(42),

14   1158(b)(1)(B)(i), 1231(b)(3)(A).                Requeno-Nolasco testified

15   that    the   gang    wanted    the    land     where     he    and    his    family

16   (including his parents, brothers, and their families) grew

17   crops and tended cattle because it was flat, surrounded by

18   three streets, and had a ditch where gang members could hide

19   from law enforcement.          He also testified that he had received

20   threatening      phone      calls   because     a   gang       believed      he   had


     1 Petitioners do not assert a claim under the Convention Against
     Torture in this Court.
                                             3
 1   reported its activities to police.           The phone calls, however,

 2   did not mention land.          This testimony supports the agency’s

 3   determination that the gang targeted Petitioners and their

 4   family not because Petitioners are landowners, but because

 5   possession of the family’s land would further the gang’s

 6   criminal enterprise.           See INS v. Elias-Zacarias, 502 U.S.

 7   478, 482 (1992) (finding that the applicant “must provide

 8   some    evidence   of   [the     persecutors’      motives],     direct    or

 9   circumstantial”);       Paloka,      762   F.3d   at   198–99    (noting    a

10   distinction between whether an applicant is targeted for

11   crime because of their membership in a particular social group

12   or     because   they    are     a    “likely     target   for    criminal

13   opportunistic behavior”); Melgar de Torres v. Reno, 191 F.3d

14   307, 313–14 (2d Cir. 1999) (holding that general crime and

15   violence in a country is not a stated ground for asylum and

16   withholding of removal); see also Ucelo-Gomez v. Mukasey, 509

17   F.3d 70, 73 (2d Cir. 2007) (“When the harm visited upon

18   members of a group is attributable to the incentives presented

19   to ordinary criminals rather than to persecution, the scales

20   are tipped away from considering those people a ‘particular

21   social group’ within the meaning of the [Immigration and


                                           4
 1   Nationality Act].”).

 2          Moreover, even assuming a nexus to a protected ground,

 3   we find no error in the agency’s conclusion that Petitioners

 4   failed to establish that the Salvadoran government was unable

 5   or   unwilling       to   intervene.       “[A]n   applicant   seeking    to

 6   establish persecution based on [the] violent conduct of a

 7   private actor . . . must show that the government [1] condoned

 8   the private actions or [2] at least demonstrated a complete

9    helplessness to protect the victims.”              Scarlett v. Barr, 957

10   F.3d    316,   331    (2d   Cir.   2020)    (internal   quotation   marks

11   omitted).      An applicant must “show more than government

12   failure to act on a particular report of an individual crime,

13   or difficulty . . . controlling private behavior.”                       Id.

14   (internal quotation marks and alterations omitted).                      The

15   record supports the agency’s conclusion that Petitioners

16   failed to establish that the government is unable or unwilling

17   to protect them.          Requeno-Nolasco testified that: (1) local

18   authorities captured some gang members prior to his brother’s

19   murder; (2) he did not report the gang members’ threats to

20   the police prior to the murder; (3) the police came to the

21   scene of the murder and called in prosecutors to investigate;


                                            5
 1   and (4) the town mayor warned the family to be careful and

 2   sent security for the funeral.        This record does not compel

 3   the conclusion that authorities in the area are unwilling to

 4   intervene   or   helpless   to   protect   the   Petitioners.   See

 5   Scarlett, 957 F.3d at 331.

 6       For the foregoing reasons, the petition for review is

 7   DENIED.   All pending motions and applications are DENIED and

8    stays VACATED.

 9                                    FOR THE COURT:
10                                    Catherine O’Hagan Wolfe,
11                                    Clerk of Court




                                       6